Title: To Thomas Jefferson from Philip Mazzei, 22 June 1780
From: Mazzei, Philip
To: Jefferson, Thomas



Sir
Paris, June 22d. 1780.

Bad news have long legs. I have just seen the Capitulation of Chs. Town in the London extraordinary gazette. I never was so afflicted in Virginia, by our bad events, as I am now. I thought I was singular in that, but our good Americans here tell me that it is the Same with them. We are really dejected, and we would be much more so, if all circumstances did not agree to make us hope that we shall soon be more than indemnified for our loss. It is amazing the impression such an event makes in Europe. The greater the distance, the more it will be magnified in men’s own imagination, besides the effect of exagerated accounts. There is here a number of valuable people So deeply attached to our cause, that the loss of the french Islands would not have affected them so much. Men of liberal sentiments consider all other causes as secondary, and of little moment, in comparison to the establishment of a  free asylum for mankind. Want of information makes them apprehensive of consequences too bad, and very distant from probability. And the English, you may depend will not be idle in spreading everywhere as they have already begun, that it is all over with us. I should however be much mistaken if in less than 12 months it is not all over with them. This is the only and great comfort I find to compensate for the bitterness of the pill, with which I shall set out on my journey to Italy the 27th. Instant.
I could not finish this letter before, having been ever since I wrote the above, almost constantly Employed in public and private companies, to ease the minds of our friends about the loss of charlestown. That unlucky event, has brought me to the certain knowledge, that the number of our hearty friends is infinite, and I have been exceedingly affected by their feelings for our Just and glorious cause. I have been considered as an Angel descended from heaven among them (to make use of their expressions) for having assured them that such a loss would not materially affect our operations and that it is trifling in comparison to the unshaken constancy of the Americans. I have found Mr. Adams almost worn out in the same kind of business. This will appear very natural to you; but you will certainly be surprised to hear that that champion of firmness, as you represented him to me in our most critical and most alarming times, while a powerful body of enemies infested the place of his nativity, should now Want some body to comfort him, when no body can see better than he does the most promising prospect of our affairs, and the unavoidable approaching ruin of our Enemy. Our feelings for our friends and country must therefore be increased in proportion to the distance. Mr. Dana, his secretary of Embassy, says that if he knew french well, he would make a point of going to every Coffee house in Paris to clear up the point, and put a stop to the alarm. As it may be Injurious to our Credit, while it feeds the English pride and vanity, and may favour the schemes of the ministry; I am determined to clear up the matter in the Italian news papers, and will propose to Mr. Adams to write for other Countries, if he has not done it alredy. He has lately received the final resolution’s of Congress relative to the new plan of our finances. He has been so kind as to shew me what he has written to Justify their measures; and having digested the matter with him in a long conversation, I think myself now qualified to Support my arguments, which is a most material point for encouraging adventurers to go and trade with us and for obtaining a loan of money in Europe. I have aquainted him with the nature of my  business, as in letter 13 I hinted that I should probably do, and indeed after having discovered the goodness of his heart, Joined to the extraordinary abilities of the mind, I would have thought it prudent to solicit the favour of his advice and assistance, exclusive of other reasons, but considering besides his established great character, as mentioned in said letter, and the disapointment I have met with from the Gentleman to whom you directed me, I should have thought myself much to blame had I acted otherwise. Since I wrote said letter the 21th. of April, I think I have been about 15 times to the Doctor, I never failed whenever I found him to enter on the subject therein mentioned; and all I could get from him is, that he don’t See why the states should individually want any money; that he don’t know that Congress will now want any money in Europe, Since they have determined to call in the currency by taxation. That he finds that they intend to raise in the Country the money they will want hereafter, which will be better, as the interest will remain there, and that he dont think it possible for us to find money at 6 ⅌ cent, when the nations of Europe give much higher interest. I begged leave to observe that no European nation gives a higher interest, except the English, which must be considered in a state of bankruptcy, and to disagree in all other points, the reasons being too obvious to need being mentioned in this place. I turned myself to Mr. Adams by whom I have been favoured with all the informations I could wish, and he has promised me to write to you on the subject. I shall Set out immediately for Genoa and florence and do all my endeavours to pave the way for executing such orders as I may hereafter receive. As to my finances you have been sufficiently informed in my preceding letters, and you know already without them that I spend the money which I am able to raise on my own credit. I send you inclosed an account of those of my letters, which I know have been dispatched, and every now and then shall do the same, if my method gives satisfaction. I have the honour to be most respectfully, Sir, Your Excellency’s most Obedt. & most Humble Servant,

Philip Mazzei

